Case 1:18-cv-08152-JFK Document 183 Filed 12/07/20 Page 1of1

 

 

a
erecnrneeOEE Nites

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PILKINGTON NORTH AMERICA, INC.,

aan Pam ane
D ageneniee metre nti nares 7

asa APA A a RE RCIA Aa
$ 3 im s pioter 8 Kora PSSM

 

 

Plaintiff,

(

-against- : No. 18 Civ. 8152 (JFK)
MITSUI SUMITOMO INSURANCE CO. : ORDER
OF AMERICA and AON RISK :
SERVICES CENTRAL, INC.,

Defendants.

JOHN F. KEENAN, United States District Judge:

The telephonic oral argument in this case currently
scheduled for December 15, 2020, will be heard at 10:00 a.m.
using the following conference line and dial-in:

AT&T Conference Line: 1-888-363-4749
Access Code: 788 3927 #

SO ORDERED.

Dated: New York, New York 7
December 7, 2020 tn} /, /\ 2
John F

.’ Keenan
United States District Judge

 

 

 
